        Case 2:18-cv-02081-TLN-KJN Document 138 Filed 01/25/21 Page 1 of 3

     Aaron J. Fischer (SBN 247391)
 1    Aaron.Fischer@disabilityrightsca.org
     Anne Hadreas (SBN 253377)
 2    anne.hadreas@disabilityrightsca.org
     DISABILITY RIGHTS CALIFORNIA
 3   1330 Broadway, Suite 500
     Oakland, CA 94612
 4   Telephone: (510) 267-1200
     Fax: (510) 267-1201
 5
     Donald Specter (SBN 83925)
 6    dspecter@prisonlaw.com
     Margot Mendelson (SBN 268583)
 7    mmendelson@prisonlaw.com
     PRISON LAW OFFICE
 8   1917 Fifth Street
     Berkeley, California 94710
 9   Telephone: (510) 280-2621
     Fax: (510) 280-2704
10
     Attorneys for Plaintiffs
11
                                 UNITED STATES DISTRICT COURT
12
                                EASTERN DISTRICT OF CALIFORNIA
13
                                       SACRAMENTO DIVISION
14

15
      LORENZO MAYS, RICKY                      )   Case No. 2:18-cv-02081 TLN KJN
16    RICHARDSON, JENNIFER                     )
      BOTHUN, ARMANI LEE, and                  )    CLASS ACTION
17    LEERTESE BEIRGE on behalf of             )
      themselves and all others similarly      )    [PROPOSED] ORDER
18    situated,                                )
                                               )    Judge: Hon. Kendall J. Newman
19                       Plaintiffs,           )
                                               )   Complaint Filed: July 31, 2018
20           v.                                )
                                               )
21    COUNTY OF SACRAMENTO,                    )
                                               )
22                       Defendant.            )
                                               )
23

24           On April 27, 2020, the parties filed a Stipulation informing the Court that, in
25    light of the disruption to operations in the Sacramento County Jail facilities (the
26    “Jail”) caused by the COVID-19 pandemic, the parties agreed to postpone scheduled
27    on-site monitoring visits by the Court Experts and Plaintiffs’ counsel. The Court
28
       Case 2:18-cv-02081-TLN-KJN Document 138 Filed 01/25/21 Page 2 of 3


 1   granted the request to extend the deadlines and directed the parties to file a status
 2   report on or before June 24, 2020. (ECF No. 119.)
 3         On June 24, 2020, the parties filed a Joint Status Report, in which they
 4   proposed a modified schedule for the Court Experts’ first Remedial Plan monitoring
 5   reports, such that these reports would be submitted to the Court no later than October
 6   28, 2020. On June 26, 2020, the Court issued an order approving the modified
 7   schedule. (ECF No. 121.)
 8         Given the urgency of the issues presented by the COVID-19 pandemic, the
 9   parties subsequently jointly requested that the Court Experts on medical and mental
10   health care conduct “COVID-19 Jail Assessments” and produce reports with findings
11   and recommendations regarding risks, policies, and practices related to the COVID-19
12   pandemic before turning to their first monitoring reports. Those COVID-19 reports
13   were filed on October 27, 2020. (ECF No. 127-1.) Defendant filed a response on
14   December 8, 2020. (ECF No. 134.)
15         The parties have now submitted the first monitoring reports by the Court
16   Experts in this matter regarding medical care, mental health care, and suicide
17   prevention. (ECF Nos. 136-1, 136-2, 136-3.) The parties also have jointly requested
18   a modification to the deadlines for Plaintiffs’ class counsel monitoring reports
19   regarding compliance with the Remedial Plan’s restrictive housing and
20   ADA/disability provisions. (ECF No. 136.)
21         Having considered the parties’ joint Status Report and Stipulation, and good
22   cause appearing, IT IS HEREBY ORDERED that:
23         Plaintiffs’ counsel, consistent with their authority under the Consent Decree and
24   their role in monitoring Defendant’s compliance with the components of the Remedial
25   Plan pertaining to restrictive housing and ADA/disability, shall file their monitoring
26   reports as follows:
27             • Restrictive housing report to be filed by Feb. 26, 2021
28

                                                1
        Case 2:18-cv-02081-TLN-KJN Document 138 Filed 01/25/21 Page 3 of 3


 1                 • ADA/Disability report to be filed by March 26, 2021
 2            IT IS SO ORDERED.
 3
     Dated: January 24, 2021
 4

 5

 6   /mays2081.exp.mon.1

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                 2
